Exhibit 10.1

 

AMENDMENT NO. 3 TO

 

TRANSACTION BONUS AGREEMENT

 

THIS AMENDMENT NO. 3 TO TRANSACTION BONUS AGREEMENT (“Amendment”) is entered
into this 18th day of June, 2013 (the “Effective Date”), by and between ANIP
Acquisition Company (the “Company”) and Arthur Przybyl (the “Executive”).

 

WHEREAS, the Executive currently is employed by the Company as its Chief
Executive Officer;

 

WHEREAS, the Company and the Executive are parties to that Transaction Bonus
Agreement dated as of September 22, 2012, as previously amended by amendments
dated December 28, 2012 and April 12, 2013 (the “Original Agreement”);

 

WHEREAS, the Company executed an Amended and Restated Agreement and Plan of
Merger in connection with the BioSante Transaction on April 12, 2013, in
connection with the BioSante Transaction, the consummation of which is expected
to occur on or about June 19, 2013;

 

WHEREAS, pursuant to the Original Agreement, upon the consummation of the
BioSante Transaction, Executive is to receive the Closing Date Bonus in cash,
provided such cash is immediately used to purchase shares of the Series D
Preferred Stock of the Company, which will be exchanged for shares of BioSante
common stock in the BioSante Transaction;

 

WHEREAS, in connection with the BioSante Transaction, Executive has entered into
a lock-up agreement with BioSante, pursuant to which Executive has agreed not to
sell any of the shares of BioSante common stock which it receives in the
BioSante Transaction for a period of six months except to the extent that no
more than 50% of such shares are sold pursuant to a Rule 10b5-1 trading plan
adopted by Executive prior to the consummation of the BioSante transaction (the
“Rule 10b5-1 trading plan”);

 

WHEREAS, following the consummation of the BioSante Transaction, it is expected
that BioSante will effect a reverse stock split (the “Split”), change its
corporate name and the trading symbol of its shares of common stock (the “Name
Change”), either of which event would terminate a Rule 10b5-1 trading plan;

 

WHEREAS, in view of the foregoing, the Company and the Executive agree that the
first sale under a Rule 10b5-1 trading plan should not be effected until after
the effective date of the Split and the Name Change have occurred;

 

WHEREAS, as a consequence, the Executive has agreed to enter into a Rule 10b5-1
trading plan with a Approved Broker/Dealer on or about the date of the Split and
the Name Change, as provided on Exhibit A hereto;

 

WHEREAS, pursuant to the Original Agreement, the Trust would not release any
Shares until the expiration of the Lock-up Period; and

 

WHEREAS, the Company and Executive desire by this writing to amend certain
provisions of the Original Agreement relating to the timing of the release of
Shares from the Trust.

 

NOW THEREFORE, each Party, intending to be legally bound, does hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                      DEFINITIONS:

 

Capitalized terms used herein and not defined shall have the meanings given to
them in the Original Agreement.

 

2.                                      DATE OF PAYMENT

 

(a)                                 The Trust will hold and not release any
Shares until the earlier of August 14, 2013, which is expected to be the first
Wednesday following the effective date of the Executive’s Rule 10b5-1 trading
plan (such date, the “Initial Release Date”); provided, however, that if the
Board of Directors of BioSante Pharmaceuticals, Inc. (“BioSante”) determines
that it is in the best interests of BioSante to postpone the first release by a
period not to exceed thirty (30) days, it shall be entitled to extend the
Initial Release Date to any Wednesday within such thirty (30) day period by
delivering written notice thereof to the Executive, which date shall then be
deemed to be the “Initial Release Date” hereunder. The Company will notify the
trustee of the Trust in writing at least two (2) Business Days prior to the
occurrence of the Initial Release Date. On each Wednesday following the Release
Date, the Trust will release the Shares in equal weekly installments (rounded to
the nearest whole Share) through and including March 5, 2014 (the “Release
Period”), to an Approved Broker/Dealer on behalf of the Executive; provided,
however, that the number of Shares released will not (i) in the aggregate,
exceed 50% of the Shares and (ii) in any given week during the Release Period
exceed two times the maximum number of Shares that can be sold under Rule 144,
promulgated under the Securities Act of 1933, as amended, in such week. Any
Shares not released as a result of clause (ii) of the preceding proviso shall be
released pro rata over the remaining Release Period, subject to the limitations
of the same proviso.

 

(c)                                  On each Wednesday during the Release
Period, the Company will provide Executive and the Approved Broker/Dealer with a
calculation of the amount of withholding taxes (including FICA and income) that
will be payable on the Shares to be released on such Wednesday (the “Taxes”).
Such calculation will be based on the then current trading price of the Shares.

 

(d)                                 For purposes hereof, an “Approved
Broker/Dealer” means a broker/dealer, designated by Executive in writing to the
Company and Trust, who has agreed in writing to sell, as promptly as
practicable, out of the Shares then or previously released to it by the Trust, a
number of the Shares, rounded to the nearest whole number of Shares, equal the
number specified in the Rule 10b5-1 trading plan as then in effect, for the
relevant sale date and a 3 Business Day period thereafter. Any Approved
Broker/Dealer shall have acknowledged receipt of instructions to remit the
proceeds of each sale of Shares, up to the amount of the Taxes, to the Company
as promptly as practicable.

 

3.                                      MISCELLANEOUS

 

(a)                                 The Company agrees that it will take such
actions as may be necessary to permit the sale of the Shares in accordance with
the terms set forth in Section 2.

 

(b)                                 Except as expressly amended hereby, the
Original Agreement shall remain in full force and effect following the execution
and delivery of this Amendment.

 

(c)                                  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.

 

(d)                                 The validity, construction, and effect of
this Amendment shall be determined in accordance with the laws of the State of
Delaware (without giving effect to principles of conflicts of laws thereof).

 

[signatures continued on following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the Effective Date.

 

 

EXECUTIVE:

 

 

/s/ Arthur S. Przybyl

 

 

Arthur S. Przybyl

 

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

 

ANIP ACQUISITION COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Charlotte Arnold

 

 

Name: Charlotte Arnold

 

 

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF ADOPTION AGREEMENT

 

THIS ADOPTION AGREEMENT (“Agreement”) is entered into this      day of June,
2013 (the “Effective Date”), by and among ANIP Acquisition Company (“ANIP”),
BioSante Pharmaceuticals, Inc. (“BioSante”) and Arthur Przybyl (the
“Executive”).

 

WHEREAS, ANIP, BioSante and ANI Merger Sub, Inc., a wholly owned subsidiary of
BioSante (“Merger Sub”), executed an Amended and Restated Agreement and Plan of
Merger (the “Merger Agreement”) on April 12, 2013, pursuant to which, upon the
terms and subject to the conditions contained therein, Merger Sub will merge
with and into ANIP, with ANIP surviving as a wholly owned subsidiary of BioSante
(the “Merger”), on or about June 19, 2013;

 

WHEREAS, in connection with the Merger Agreement, Executive has entered into a
lock-up agreement with BioSante (the “Lock-up Agreement”), pursuant to which
Executive has agreed, among other things, not to sell any of the shares of
BioSante common stock which he will receive in the Merger (the “Merger Shares”)
for a period of 180 days from the closing date of the Merger, except to the
extent that no more than 50% of such Merger Shares are sold pursuant to a
trading plan adopted by Executive pursuant to Rule 10b5-1 under the Securities
Exchange Act of 1934, as amended (the “Rule 10b5-1 trading plan”), prior to the
effective time of the Merger, which Rule 10b5-1 trading plan is designed to
permit Executive to cover tax withholding obligations attributable to his
receipt of the Merger Shares;

 

WHEREAS, following the consummation of the Merger, it is anticipated that
BioSante will effect a reverse stock split (the “Split”), change its corporate
name and change the trading symbol of its common stock, either of which event
would terminate automatically the Rule 10b5-1 trading plan desired to be entered
into by Executive prior to the effective time of the Merger; and

 

WHEREAS, the parties hereto desire to enter into this Agreement for purposes of
memorializing (1) Executive’s intent to enter into a 10b5-1 trading plan
designed to permit Executive to cover tax withholding obligations attributable
to his receipt of the Merger Shares on the terms set forth herein prior to the
effective time of the Merger and Executive’s intent, in light of the anticipated
Split and change in trading symbol, to enter into the Rule 10b5-1 trading plan
as soon as reasonably practicable after the completion of the Split, change its
corporate name and change in trading symbol; and (2) the agreement among the
parties hereby that sales of no more than 50% of the Merger Shares by Executive
pursuant to the Rule 10b5-1 trading plan entered into by Executive as soon as
reasonably practicable after the completion of the Split and change in trading
symbol will be an exception to the restriction on sales of the Merger Sales by
Executive under the Lock-Up Agreement.

 

NOW THEREFORE, each of the parties hereto, intending to be legally bound, does
hereby agree as follows:

 

1.                                      TERMS

 

(a)                                 As soon as reasonably practicable after the
completion of the Split and change in trading symbol, Executive hereby agrees to
enter into a Rule 10b5-1 trading plan on substantially the same terms provided
for in Exhibit A hereto. Upon the occurrence of the Split, the share numbers in
Exhibit A will be updated to give effect thereto and such updated Exhibit A will
be attached to this Agreement.

 

(b)                                 Each of ANIP, BioSante and Executive hereby
agrees that by executing this Agreement, sales of no more than 50% of the Merger
Shares by Executive pursuant to the Rule 10b5-1 trading plan adopted by
Executive pursuant to Section 1(a) above will be an exception to the restriction
on sales of the Merger Shares by Executive under the Lock-Up Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      MISCELLANEOUS

 

(a)                                 This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument.

 

(b)                                 The validity, construction, and effect of
this Agreement shall be determined in accordance with the laws of the State of
Delaware (without giving effect to principles of conflicts of laws thereof).

 

[signatures continued on following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ANIP, BioSante and the Executive have executed this
Agreement as of the Effective Date.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Arthur Przybyl

 

 

 

 

 

ANIP ACQUISITION COMPANY

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Trading Plan

 

1.                                      First Sale: Within 3 Business Days
following the initial release of shares from the Rabbi Trust (the “Initial
Release Date”), which will be the later of (a) August 14, 2013 and (b) a date
not more than thirty days after August 14, 2013, if determined by the BioSante
board of directors to be in the best interest of BioSante.

 

2.                                      Last Sale: Within 3 Business Days
following March 4, 2014.

 

3.                                      Proceeds: Proceeds from sales up to the
amount of any taxes due will be distributed to BioSante by the Broker/Dealer, as
soon as practicable.

 

4.                                      Sales: Assuming the Split occurs, then
shares will be released from the Rabbi Trust on a weekly pro rata basis and
46.49% of the shares so released will be sold, assuming that no scheduled
release under such Rabbi Trust will be subject to Section 144 restrictions. By
way of example:

 

A. If the Initial Release Date occurs on August 14, 2013:

 

Sale Date

 

Shares Released*

 

Shares to be Sold*

 

Type of Order

 

Duration of Order

08/14/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

08/21/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

08/28/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

09/04/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

09/11/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

09/18/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

09/25/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

10/02/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

10/09/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

10/16/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

10/23/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

10/30/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

11/06/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

11/13/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

 

--------------------------------------------------------------------------------

*  Share numbers to be adjusted promptly after occurrence of the Split following
which a revised Exhibit A will be attached to the Agreement.

 

--------------------------------------------------------------------------------


 

11/22/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

11/27/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

12/04/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

12/11/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

12/18/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

12/26/2013

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

01/02/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

01/08/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

01/15/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

01/22/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

01/29/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

02/05/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

02/12/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

02/25/2014

 

67,810

 

31,525

 

Limit $.99 NH

 

3 Business Days

03/05/2014

 

67,806

 

31,522

 

Limit $.99 NH

 

3 Business Days

 

B. Assuming the Release Date is September 4, 2013:

 

Sale Date

 

Shares Released*

 

Shares to be Sold*

 

Type of Order

 

Duration of Order

09/04/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

09/11/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

09/18/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

09/25/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

10/02/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

10/09/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

10/16/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

10/23/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

10/30/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

 

--------------------------------------------------------------------------------


 

11/06/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

11/13/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

11/22/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

11/27/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

12/04/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

12/11/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

12/18/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

12/26/2013

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

01/02/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

01/08/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

01/15/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

01/22/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

01/29/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

02/05/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

02/12/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

02/25/2014

 

75,634

 

35,162

 

Limit $.99 NH

 

3 Business Days

03/05/2014

 

75,626

 

35,172

 

Limit $.99 NH

 

3 Business Days

 

--------------------------------------------------------------------------------